Citation Nr: 9919279	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  90-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for familial 
Mediterranean fever.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability 
manifested by anemia and splenomegaly.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.   



REPRESENTATION

Appellant represented by:	William G. Smith, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from March 2 to 
May 4, 1967.   

This matter has been returned to the Board of Veterans' 
Appeals (Board) for further appellate review following a 
September 1991 Order of the United States Court of Veterans 
Appeals (redesignated on March 1, 1999, as the United States 
Court of Appeals for Veterans Claims (hereinafter Court)) 
which vacated a March 1, 1991, Board decision and remanded 
the case to the Board pursuant to a Joint Motion For Remand 
And To Stay Further Proceedings filed by the appellant 
(veteran) and the Secretary for Veterans Affairs (appellee) 
(Secretary).  [citation redacted].  The veteran's original appeal 
was from a January 26, 1990, rating decision by the RO which 
held that a previously disallowed claim for service 
connection for familial Mediterranean fever with splenomegaly 
and anemia had not been reopened by submission of new and 
material evidence and that a psychiatric disorder was not 
incurred in or aggravated by service or the result of a 
disability of service origin.  

The Board then remanded the case to the RO on October 20, 
1991, for additional evidentiary development consisting of 
procurement of service medical records in the possession of 
the veteran, treatment records from the Hill Street VA 
outpatient facility in Los Angeles, California (including, in 
particular, those related to claimed treatment shortly after 
service for symptoms later attributed to familial 
Mediterranean fever), examination and treatment records from 
the UCLA Medical Center; and the scheduling of VA medical and 
psychiatric examinations.  The RO was requested to determine 
whether evidence received since the most recent prior 
disallowance (a Board decision of April 1989) was new and 
material within the meaning of 38 U.S.C.A. § 5108 and 
38 C.F.R. § 3.156(a) and, if so, to readjudicate the claim in 
light thereof.  

On April 4, 1994, the Board reviewed the material obtained on 
remand and remanded the case a second time for further 
development of the evidence.  The Board sought in particular 
to obtain medical evidence, including medical opinions, 
regarding the cause of current splenomegaly and anemia and 
the relationship of such pathology to manifestations in 
service.  The request for further medical review of the claim 
was necessitated by a January 1994 opinion by a Board medical 
adviser, a hematologist, who suggested that the anemia and 
splenomegaly were due to gastrointestinal blood loss, rather 
than familial Mediterranean fever.  The Board explained that 
separate adjudication of the inextricably intertwined issue 
of service connection for splenomegaly and anemia as a 
separate disability was therefore required.  

With respect to familial Mediterranean fever, the Board found 
that additional evidence added to the record since the most 
recent prior denial was sufficient to satisfy the definition 
of new and material evidence.  In so concluding, the Board 
found, in effect, that the claim of service connection for 
familial Mediterranean fever (but not for splenomegaly and 
anemia) had been reopened; the Board indicated that the next 
step was to proceed to the merits of the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Pursuant to the remand, on February 21, 1995, the RO reviewed 
additional VA outpatient treatment records and the report of 
an October 1994 VA examination and adjudicated the issue of 
"whether new and material evidence [was] presented to 
establish service connection for familial Mediterranean 
fever, manifested by anemia and splenomegaly."  The RO found 
that no new and material evidence had been received and that 
service connection for a psychiatric disorder was not 
established.  

On return of the record, the Board requested that an opinion 
be obtained from an Independent Medical Expert (IME) with 
respect to medical issues arising from the claim.  A 
memorandum dated on August 19, 1996, containing the requested 
opinion was received in response thereto.  Two subsequent IME 
opinions dated on August 22, 1997, and September 4, 1998, 
were also obtained.  In accordance with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993), the veteran and his 
attorney were furnished copies of the IME opinions and 
offered an opportunity to respond.  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
disability manifested by splenomegaly and anemia was denied 
by the Board in September 1977.  

2.  Subsequent decisions by the Board in April 1980, November 
1981, December 1983 and April 1989 held that the claim of 
service connection for splenomegaly and anemia and/or 
familial Mediterranean fever had not been reopened by new and 
material evidence.  

3.  A petition to reopen the claims was received in November 
1989.  

4.  A November 1989 medical statement from B. N. Chabra, 
M.D., bears substantially and directly on the claim of 
service connection for familial Mediterranean fever, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

5.  The report from Dr. Chabra and the IME opinions dated in 
August 1996, August 1997 and September 1998 bear 
substantially and directly on the claim of service connection 
for a disability manifested by anemia and splenomegaly, are 
neither cumulative nor redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  



CONCLUSIONS OF LAW

1.  Evidence submitted in support of the veteran's claim of 
service connection for familial Mediterranean fever is new 
and material and the claim is therefore reopened.  
38 U.S.C.A. §§ `1131, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  

2.  Evidence submitted in support of the veteran's claim of 
service connection for a disability manifested by anemia and 
splenomegaly is new and material and the claim is therefore 
reopened.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Background.  A careful review of the service medical records 
shows that, on a preinduction examination on February 24, 
1967, the physical findings were unremarkable.  In March 
1967, the veteran was hospitalized for symptoms in the right 
leg diagnosed variously as recurrent cellulitis of the right 
ankle and mild thrombophlebitis and possible anemia.  He was 
readmitted on March 31, 1967, for evaluation of mild iron 
deficiency, anemia.  It was reported that he had been in 
excellent health until beginning military service, at which 
time he noted swelling and purpura around the right ankle, 
which was diagnosed as march purpura and responded to 
elevation and symptomatic measures.  Upon discharge, the 
cellulitis recurred and the veteran was again hospitalized.  
The findings during hospital workup included enlargement of 
the spleen to percussion.  On the recommendation of a Medical 
Board, the veteran was discharged from service for disability 
deemed to have preexisted service.  

At some point after separation, the veteran filed a claim of 
service connection for anemia with splenomegaly and 
cellulitis.  The application is not of record.  The appellate 
record is in fact a reconstructed file; the circumstances 
regarding the loss of the original file are not shown.  The 
claim was denied and the veteran appealed.  

In a decision promulgated on September 15, 1977, the Board 
reviewed the service medical records, the transcript of a 
January 1976 hearing, and the report of a VA examination in 
January 1977 which showed no splenomegaly.  The diagnostic 
impression was that of no hematological disease.  The claim 
was denied on the basis that there were no residuals of the 
disorder treated during service.  

On April 11, 1980, the Board denied an appeal for service 
connection for "anemia with splenomegaly, as residual of 
Mediterranean fever."  The evidence reviewed included records 
from the Cedars of Lebanon Hospital covering the period from 
November 1959 to December 1971.  The symptoms documented 
included those of nausea, dizziness, abdominal cramping and 
headaches.  No definite diagnosis was recorded.  

At a January 1976 hearing at the RO, the veteran submitted 
statements dated in September 1975 from J. Dahlgren, M.D., 
and A. Schuchman, M.D., to the effect that there was no 
evidence of anemia and blood loss before service.  Also 
reviewed were VA outpatient treatment records dated in 1979.  
The records contain references to familial Mediterranean 
fever.  

Service connection was again denied by the Board in November 
1981.  The additional evidence reviewed was limited to VA 
outpatient treatment records dated in 1980.  

Board decisions of December 1983 reviewed additional 
outpatient treatment records dated in 1982.  A decision of 
the Board dated in April 1989 reviewed VA outpatient 
treatment records dated in 1986, 1987 and 1988.  

Received from the veteran on November 6, 1989, was a request 
that the claim for service connection be reopened.  Submitted 
in support of the claim was a November 1989 statement from a 
physician, B. N. Chabra, M.D.  Under the heading 
"discussion," Dr. Chabra expressed the following opinion:  

It [was] possible that in 1967 [the 
veteran] had Familial Mediterranean Fever 
in its latent stage.  He was asymptomatic 
and thus was in good health.  Strenuous 
training in the Air Force caused fatigue 
and aggravated the illness.  This 
aggravation caused a 23-year-old man to 
suffer a severe psychological dilemma.  
In my opinion, [the veteran's] condition 
would not have developed or manifested 
itself, if at all, until his elderly 
years, had it not been for the strenuous 
training he experienced in basic 
training.  

The statement expressed the further opinion that the 
veteran's depression was 100 percent disabling due to the 
aggravation of his physical condition, which had occurred 
during strenuous basic training in the Air Force in 1967.  

The RO held on December 5, 1989, that the statement of Dr. 
Chabra was not new and material, and the veteran appealed.  

The veteran subsequently testified at a hearing at the RO on 
August 21, 1990, before a panel of two Members of the Board.  
The determination was upheld by the Board on March 1, 1991.  

Pursuant to the Court remand, the RO obtained medical records 
from the University of California at Los Angeles Hospital and 
Clinics dated from March 1973 through April 1978.  The 
veteran also underwent a VA examination in June 1992.  The 
diagnoses included that of familial Mediterranean fever with 
splenomegaly.  Arthritis of multiple joints, possibly 
associated with familial Mediterranean fever, was also 
diagnosed.  

The record containing the complete evidence of record was 
referred by the Board to a physician associated with a 
Medical School to obtain an opinion with respect to medical 
questions arising in the appeal.  A Memorandum dated on 
August 19, 1996, was received from the IME.  With respect to 
anemia and splenomegaly, the report stated the following:  

2.  Did the splenomegaly and anemia and 
the lower extremity findings noted 
shortly after entry into the service 
constitute objective manifestations of 
familial Mediterranean fever?

The abdominal pain and lower extremity 
findings are classical presentations of 
familial Mediterranean fever.  It is 
likely that these findings represented 
objective manifestations of familial 
Mediterranean fever which had been 
intermittently present for a considerable 
period of time prior to the appellant's 
entry into the service.  The splenomegaly 
and anemia were most likely 
manifestations of chronic GI blood loss, 
since they have apparently resolved.  

The veteran's attorney protested the use of the IME opinion, 
citing a number of legal grounds.  As a result, further 
questions were posed to the physician who provided the August 
1996 opinion, and the reply, dated on August  22, 1997, 
included the following passages regarding anemia and 
splenomegaly:  

1.  Was either the anemia or splenomegaly 
demonstrated by the veteran during 
service the likely manifestation of 
familial Mediterranean fever?  ...

The mild anemia and splenomegaly which 
were demonstrated during the Veteran's 
brief service history were most likely 
due to familial Mediterranean fever...

3.  The previous medical opinion stated 
that the anemia and splenomegaly "were 
most likely manifestations of chronic GI 
blood loss, since they have apparently 
resolved," but also stated that the 
veteran could not "reasonably claim 
service connection for a disability 
manifested by anemia and splenomegaly, 
since he clearly had symptoms related to 
this disorder prior to his entrance into 
the military."


Splenomegaly and mild (often 
intermittent) anemia are frequent 
symptoms of familial Mediterranean fever.  
When the veteran was in the service, his 
hemoglobin was noted to be 11.8 and 
hematocrit 37, only mildly anemic.  On 
several occasions since then his 
hematocrit and hemoglobin have been 
normal, while on other occasions he has 
continued to have a modest anemia.  It is 
not possible to distinguish, with the 
information which is available thirty 
years later, whether the anemia might 
have been due to chronic GI blood loss as 
was suspected in the absence of the 
diagnosis of familial Mediterranean fever 
or whether it might have been a 
complication of the preexisting disease.  
In hindsight, it seems most likely to 
have been related to the FMF.  


II.  Analysis---New And Material Evidence 

The Board decisions promulgated in September 1977, April 
1980, November 1981, December 1983, and April 1989 are, by 
statute, final determinations with respect to the evidence 
then of record.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
set forth a two-step analysis to be applied in determining 
whether a claim should be reopened.  The Board must first 
determine whether the evidence received since the most recent 
prior denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 155 F 3d. 1356 (1998) (discussed below), the 
Court in Elkins v. West, No. 97-1534 (__U.S. Vet. App__ Feb. 
17, 1998), added a third step to the process, holding that if 
the claim is reopened and found to be well grounded, the duty 
to assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, No. 97-
2180 (__U.S. Vet. App__ Feb. 17, 1998).  

The applicability of the rules regarding the reopening of 
finally disallowed claims to issues raised in the present 
appeal must be clarified in view of actions previously taken 
in this case by both the Board and the RO.  The initial Board 
decision in September 1977 was limited to the issue of 
service connection for anemia and splenomegaly since the 
evidence then of record contained no reference to familial 
Mediterranean fever.  In denying subsequent petitions to 
reopen, the later Board decisions, including those that 
addressed familial Mediterranean fever and anemia and 
splenomegaly as separate issues, reflected a medical 
assumption that familial Mediterranean fever and anemia and 
splenomegaly represented a single pathological process.  The 
assumption was neither supported nor refuted by medical 
evidence in the record and did not come into question until, 
in developing the record following the September 1991 Court 
order, the Board obtained a medical opinion from its own 
medical advisor which expressed a different view -- that 
splenomegaly and anemia were unrelated to familial 
Mediterranean fever and resulted instead from 
gastrointestinal bleeding at an undetermined site.  

In remanding the case to the RO on April 4, 1994, the Board 
requested additional medical evidence regarding the likely 
cause of splenomegaly and anemia and their relation to 
service, pointing out that if the anemia and splenomegaly 
were found to be due to a disease process unrelated to 
familial Mediterranean fever, the claim of service connection 
for such symptoms must be adjudicated separately from the 
claim of service connection for familial Mediterranean fever.  
In the April 1994, remand, the Board requested that the RO, 
after further evidentiary development, adjudicate the 
question of whether service connection was warranted for a 
separate disability manifested by splenomegaly and anemia.  
However, when the case was later reviewed by a rating board 
on February 21, 1995, the issue addressed was limited to 
whether new and material evidence had been submitted to 
reopen the claim for "familial Mediterranean fever, 
manifested by anemia and splenomegaly."  

By framing the issue in this manner, the RO frustrated proper 
adjudication of question of whether the splenomegaly and 
anemia represented a separate disability.  While the RO 
determination might ordinarily be interpreted as a finding 
that all of the pathology is related, there is no indication 
that any such conclusion was based on analysis of the 
relevant medical evidence, and the reasoning to support it 
was not articulated.  The Board's explanation that it 
considered the component of the claim involving familial 
Mediterranean fever to have been reopened was ignored.  

Therefore, to effectuate the intention previously expressed 
in the April 1994 Remand, the Board will conduct a formal 
review, complete with findings of fact and a conclusion of 
law, of the question of whether the claim regarding familial 
Mediterranean fever has been reopened by submission of new 
and material evidence.  This determination will be separate 
from the question of whether the claim with respect to anemia 
and splenomegaly has also been reopened.  Proceeding in this 
manner with respect to familial Mediterranean fever is 
consistent with the Court's decision in Barnett, id., which 
held that the question of whether new and material evidence 
has been submitted is always before the Board, regardless of 
the action taken by the RO, and that the Board does not have 
jurisdiction to consider the merits of a claim until the 
claim has been properly reopened.  


III.  Familial Mediterranean Fever.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 110 
(wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  

In claims involving wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(1998).  Where the presumption of aggravation is raised, the 
Government is obligated to show the absence of aggravation by 
obvious and manifest evidence.  See Jensen v. Brown, 19 F.3d. 
1413 (Fed. Cir. 1994).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1998), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court endeavored to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The extent 
to which the Colvin test was applied by the Board in the 
Court-vacated decision of March 1, 1991, is not clear since 
the definition of new and material evidence considered 
therein was not articulated.  Whether the Colvin criteria 
were satisfied at that time is now irrelevant in view of the 
later decision of the Federal Circuit in Hodge id., which 
overruled Colvin with respect to the criteria for the 
reopening of claims for VA benefits.  The Federal Circuit 
found that the component of the Colvin test which required a 
reasonable possibility that the new evidence would change the 
outcome of the claim negated the language of 38 C.F.R. 
§ 3.156(a) (which requires only that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim") and that, in so doing, the 
Court had in Colvin overstepped its judicial authority by 
failing to defer to a reasonable VA regulatory interpretation 
of an ambiguous statutory term (new and material).  

The present inquiry is limited to the question of whether the 
evidence submitted since the most recent prior Board 
disallowance satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
most recent Board decision on this question was in April 
1989, when the Board found that the claim had not been 
reopened.  A previously and finally disallowed claim denied 
by either the Board or the RO refers to a disallowance on any 
basis, including the absence of new and material evidence, 
not merely a disallowance on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence considered by the Board in the decisions of 
September 1977, April 1980, November 1981, December 1983 and 
April 1989 consisted of service medical records, treatment 
records from the Cedars of Lebanon Hospital dated from 1959 
to 1970, statements from two private physicians dated in 
September 1975, the report of an RO hearing in January 1976, 
the report of a January 1977 VA examination and VA outpatient 
treatment reports pertaining to various dates between early 
1979 and 1988.  None of these items of evidence, either 
individually or cumulatively, was deemed sufficient, at the 
time of any adjudication before the veteran's December 1989 
petition to reopen, to establish that familial Mediterranean 
fever had had its onset during service or had undergone an 
increase in severity during service.  

The evidence received in connection with the November 1989 
petition to reopen differs from the evidence previously of 
record in that, although it consists largely of postservice 
treatment records and examination reports, it also includes 
statements from medical professionals which interpret the 
medical data of record and provide opinions regarding medical 
questions which must be resolved to determine whether 
familial Mediterranean fever was incurred in or aggravated by 
service.  

A November 1989 medical statement from B. N. Chabra, M.D., 
sets forth the theory that it was possible that the veteran 
had familial Mediterranean fever in its latent stage as early 
as 1967 and that the condition would not have manifested 
itself if at all until many years later had it not been for 
the strenuous exertion of basic training.  The fact that the 
record also contains medical evidence which conflicts with 
this view is not relevant to the question of whether the 
statement constitutes new and material evidence to reopen the 
claim.  

Clearly, the statement from Dr. Chabra is evidence that is 
"so significant that it must be considered in order to fairly 
decide the merits of the claim" and that therefore 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) and Hodge.  In fact, as acknowledged by the Board 
in its comments in the April 1994 Remand, this statement 
would have been sufficient to constitute new and material 
evidence even if the Colvin standard were still valid.  


IV.  Splenomegaly and Anemia.

The evidence received in connection with the petition to 
reopen the claim for service connection for anemia and 
splenomegaly has raised a question as to whether these 
symptoms represent manifestations of familial Mediterranean 
fever or a separate disability.  The January 1994 medical 
statement attributed the anemia and splenomegaly to 
gastrointestinal tract blood loss rather than familial 
Mediterranean fever, and this view was adopted by the first 
IME opinion, dated in August 1996.  The opposite conclusion 
is stated in the second IME opinion, dated in August 1997 and 
prepared by the same examiner, as well as in VA hematology 
and rheumatology consultation reports dated in October 1994, 
both of which attributed the anemia and splenomegaly to 
familial Mediterranean fever.  

The Board is not obligated to resolve conflicts in the 
evidentiary record for the purpose of determining whether the 
claim has been reopened.  It is sufficient that there is now 
competent and presumed to be credible medical evidence of 
record which directly supports a theory by which service 
connection might be granted.  See Justus v. Principi, 3 
Vet.App. 510 (1992).  Since the claim of service connection 
for familial Mediterranean fever has been found to be 
reopened, the presence of credible evidence that anemia and 
splenomegaly are manifestations of familial Mediterranean 
fever requires that the claim for service connection of  
anemia and splenomegaly be deemed to be reopened as well.  

The finding that both components of the claim have been 
reopened means that the matter must be adjudicated as a 
single issue consisting of service connection for familial 
Mediterranean fever with anemia and splenomegaly.  
Consolidation of separate issues that were artificially 
created by the adjudicative process is beneficial to the 
veteran since he may now obtain a de novo review of the 
merits of all aspects of his claim.  


ORDER

The claim of service connection for familial Mediterranean 
fever has been reopened by submission of new and material 
evidence.  

The claim of service connection for anemia and splenomegaly 
has been reopened by submission of new and material evidence.  



REMAND

Since all of the elements of the 38 C.F.R. § 3.156(a) 
definition of new and material evidence have been satisfied 
and the claims of service connection for familial 
Mediterranean fever and anemia and splenomegaly have been 
reopened and consolidated, the merits of the consolidated 
claim must now be decided.  The issue to be decided, as 
redefined, has not been considered by the RO on the merits.  
The general rule established by the Court is that if there is 
a possibility that the veteran will be prejudiced in any way 
by initial consideration of an issue by the Board, the claim 
must be remanded to the RO for initial adjudication.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In the present case, since adjudication of the merits of the 
claim may be prejudicial to the veteran, the Board concludes 
that the veteran's interest would best be served by initial 
consideration of the issue by the RO in light of all of the 
evidence of record.  Although the veteran has been furnished 
copies of all three of the IME opinions obtained by the Board 
in this case and has commented on each through his attorney, 
it would clearly be beneficial for him to have another 
opportunity to exercise this right at the RO level as well.  

In readjudicating the claim, the RO should address the 
familial Mediterranean fever and the anemia and splenomegaly 
as a single issue.  Since the claim is well grounded by 
virtue of the medical opinion of Dr. Chabra, the Secretary, 
and therefore the Board and RO, is obligated to fulfill the 
statutory duty to assist in the development of the evidence 
to support a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1997); Murphy v. Derwinski, 1 Vet. App 89 
(1990).  Any additional evidence or argument received from 
the veteran must be scrutinized to determine whether further 
actions to fulfill the duty to assist are necessary.  See 
Elkins, id.  

The Board will likewise defer consideration of the issue of 
entitlement to service connection for a psychiatric disorder 
pending further RO adjudication of the claim involving 
familial Mediterranean fever.  The veteran is claiming both 
direct and secondary service connection for the psychiatric 
disability.  Since a major component of the claim cannot be 
adjudicated until the claim for service connection for 
familial Mediterranean fever has been resolved, present 
consideration of the matter would be premature.  In addition, 
as with the familial Mediterranean fever claim, the RO should 
have an opportunity to review the psychiatric disability 
claim in light of all of the evidence of record, including 
the IME opinion on this issue obtained by the Board.

In view of the foregoing, the issues before the Board are 
remanded to the RO for the following actions:

1.  The RO should undertake a de novo 
review of the merits of the claim of 
service connection for familial 
Mediterranean fever with anemia and 
splenomegaly.  The matter should be 
adjudicated as a single issue.  In doing 
so, the RO should review the conflicting 
medical opinions of record and state the 
basis for its decision to accept or 
reject each opinion.  The opinion of the 
Board's medical advisor should not be 
considered.  Austin v. Brown, 6 Vet. App 
547 (1994).  

2.  The RO should then undertake to 
review the issue of service connection 
for a psychiatric disorder.  In doing so, 
the RO should consider each of the 
conflicting medical opinions of record 
and articulate its reasons for selecting 
one opinion over any other.

3.  If either of the above determinations 
is adverse to the veteran, a Supplemental 
Statement of the Case should be prepared 
and the veteran and his attorney should 
each be given copies.  A reasonable time 
should be allowed for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran unless he receives further notice.  

The purpose of this remand is to ensure due process of law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  
020125030



			
	J. GOUGH	STEVEN L. COHN
Member, Board of Veterans' Appeals        Member, Board of 
Veterans' Appeals


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 


